Judgment of conviction affirmed. Memorandum: We are of the opinion that the stenographic minutes of the testimony of complainant given on the preliminary hearing held in the City Court of Lackawanna were properly received in evidence upon the trial of the defendant. The fundamental rights of the defendant were fully protected upon said hearing by confrontation, representation by counsel and cross-examination. (People v. Qualey, 210 N. Y. 202.) The accuracy of the transcript of the minutes is not questioned. No basis for reversal is presented by the remaining questions urged by appellant. All concur. (The judgment convicts defendant of assault, second degree.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ.